In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-16-00269-CR
                                   ________________________

                          JEREMY DAVID SPIELBAUER, APPELLANT

                                                     V.

                                THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 251st District Court
                                      Randall County, Texas
                    Trial Court No. 26,626-C; Honorable Ana Estevez, Presiding


                                             August 19, 2016

                    MEMORANDUM OPINION DENYING RELIEF
                         IN HABEAS CORPUS APPEAL
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Appellant, Jeremy David Spielbauer, is currently incarcerated in the Randall

County Jail pending trial on the charge of capital murder.1 He appeals an order of the

trial court denying a request that his bail be reduced to $150,000. Also pending before


        1
          TEX. PENAL CODE ANN. § 19.03(a)(2) (West 2011). The State has elected to not seek the death
penalty; therefore, under the facts of this case, the offense is punishable by imprisonment for life, without
the possibility of parole. Id. at § 12.31(a)(2) (West Supp. 2016).
this court is his Motion for Extension of Time to File Appellant’s Brief. We deny his

motion for extension of time, and upon immediate submission, affirm the order of the

trial court.


        APPLICABLE LEGAL PRINCIPLES

        Prior to conviction, every citizen accused of a crime has a “strong interest in

liberty.” United States v. Salerno, 481 U.S. 739, 750, 107 S. Ct. 2095, 95 L. Ed. 2d 697

(1987).        To protect that interest, the Eighth Amendment to the United States

Constitution provides that “[e]xcessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflicted.” U.S. CONST. amend. VIII. In

balancing the liberty interest of an accused and safety interests of society, the Texas

Legislature has adopted rules and guidelines whereby an accused can obtain pretrial

release through the posting of adequate bail. “Bail” is the security given by an accused

to guarantee that he will appear and answer accusations of criminal conduct, before the

proper court, at the appropriate time. TEX. CODE CRIM. PROC. ANN. art. 17.01 (West

2015); Ex parte Vasquez, 558 S.W.2d 477, 479 (Tex. Crim. App. 1977). The amount of

bail to be required in a given case is a matter that lies within the sound discretion of the

trial court, governed by the Constitution and these rules:

        1. The bail shall be sufficiently high to give reasonable assurance that the
           undertaking will be complied with.

        2. The power to require bail is not to be used so as to make it an
           instrument of oppression.

        3. The nature of the offense and the circumstances under which it was
           committed are to be considered.

        4. The ability to make bail is to be regarded, and proof may be taken
           upon this point.


                                             2
       5. The future safety of a victim of the alleged offense and the community
          shall be considered.

Art. 17.15. The amount of bail should be sufficiently high to give reasonable assurance

that the accused will comply with the undertaking, but not so high as to be an instrument

of oppression. Ex parte Bufkin, 553 S.W.2d 116, 118 (Tex. Crim. App. 1977). In setting

bail, a trial court should consider the accused’s ability to make bail, his work record,

family ties, residency, criminal record, conformity with previous bond conditions, and

aggravating factors involved in the offense. Ex parte Rubac, 611 S.W.2d 848, 849 (Tex.

Crim. App. 1981).


       When an accused is unable to make bail or believes that the amount of bail is

excessive, he may seek a reduction in bail by either filing a pretrial petition for a writ of

habeas corpus or a motion for bail reduction.         In a bail reduction proceeding, the

defendant bears the burden of proving that the existing bail amount is excessive. Ex

parte Benefield, 403 S.W.3d 240, 242 (Tex. Crim. App. 2013) (Cochran, J., concurring

in the refusal of a petition for discretionary review) (citing Ex parte Rubac, 611 S.W.2d

at 849). In reviewing an order from a bail reduction hearing, an appellate court reviews

the decision of the trial court under an abuse of discretion standard. Id. An abuse of

discretion occurs when the trial court acts arbitrarily or unreasonably, without reference

to guiding rules or principles. Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim.

App. 1990).


       When written notice of appeal from an order in a habeas corpus or bail reduction

proceeding is filed, the trial court clerk must prepare and certify the clerk’s record within

fifteen days after the notice of appeal is filed. See TEX. R. APP. P. 31.1. When a


                                              3
hearing has been held, if the appellant requests, the official court reporter must also

prepare and certify the reporter’s record within that same time frame. Id. When an

appellate court receives the record, the court will—if it desires—set the time for filing

briefs and set the appeal for submission. Id.


        ANALYSIS AND CONCLUSION

        On April 20, 2016, a Randall County Grand Jury returned an indictment charging

Appellant with the offense of capital murder for a homicide allegedly committed on the

7th day of April, 2014.    That same day, Appellant was arrested and subsequently

appeared before a magistrate, where his bail was set at $500,000. On May 10, 2016,

Appellant filed his Application for Writ of Habeas Corpus Seeking Bail Reduction, asking

that his bail be reduced to $150,000.


        On May 19, 2016, the trial court conducted a hearing on Appellant’s request. At

that hearing, Appellant presented evidence that prior to his arrest he was gainfully

employed, owned no real property, owned three vehicles (two of which were

encumbered by a lien), and that he was otherwise financially unable to make the

$500,000 bond. His father testified that Appellant had ties to the community and was

not a flight risk.


        In response, the State offered evidence that Appellant had a “short fuse and a

violent temper,” had made phone calls while in jail (recorded by the Randall County

Sheriff’s Department) where he stated his intention to confront potential witnesses

against him, had previously threatened another individual with a gun, had previously

threatened to kill some of his co-workers, and that immediately prior to his arrest, had


                                            4
taken steps (according to the State’s theory) to flee to Canada.           The State further

postulated that in the course of this offense Appellant had attempted to frame his wife

for the murder and that she had, in fact, been incarcerated for over a year before

charges against her were dismissed. At the conclusion of the hearing, the trial court

reduced Appellant’s bail to $400,000.


       When reviewing matters committed to the trial court’s sound discretion, an

appellate court may not substitute its judgment for that of the trial court as long as the

trial court’s ruling is within the zone of reasonable disagreement. Montgomery, 810
S.W.2d at 391. Having considered the record in this case and deferring to the trial

court’s determination of the credibility of the witnesses and the weight to be given their

testimony, we conclude that briefs will not assist this court in reviewing the propriety of

the trial court’s decision to not reduce Appellant’s bail as much as he considered

reasonable. In accordance with Rule 31.1 of the Texas Rules of Appellate Procedure,

we dispense with the necessity of filing briefs in this matter, and accordingly, deny

Appellant’s motion for extension of time to file a brief.        Furthermore, because we

conclude the trial court’s ruling is within the zone of reasonable disagreement about the

proper amount of bail under the circumstances of this case, we will not disturb the trial

court’s ruling. As such, the decision of the trial court to set bail at $400,000 is affirmed.




                                                          Per Curiam


Do not publish.




                                              5